     Case 2:20-mj-04071-DUTY Document 29-1 Filed 09/03/20 Page 1 of 6 Page ID #:208



 1                DECLARATON    OF TIMOTHY     HURT IN SUPPORT       OF GOVERNMENT'S

 2                          RESPONSE    BRIEF IN SUPPORT        OF DETENTION

 3          1.      I am a Special Agent          ("SA") with     the Federal     Bureau       of

 4    Investigation       ("FBI"), and I am one of the SAs assigned                   to the

 5    investigation       of GUAN LEI      ("GUAN").    I submit     this declaration           in

 6    support of Government's          Response    Brief    in Support      of Detention.

 7          2.      Based on my discussions         with    other FBI agents and the

 8    analyst at the Australian           Strategic    Policy     Institute     ("ASPI")

 9    identified     below; my review of open-source              online    resources,       u.S.

10    State Department       and media reports,        and a letter GUAN submitted               to

11    the University       of California,     Los Angeles       ("UCLA"); and my training

12    and experience,       I know the following:

13                 a.      ASPI brands     itself as "an independent,           non-partisan

14    think tank that produces         expert and timely          advice    for Australia's

15    strategic    and defence     leaders."l      Alex Joske       ("Joske") is an ASPI

16    analyst whose research        includes      efforts    by the government         of the

17    People's    Republic     of China    ("PRC") to obtain        technology    and other

18    information       from foreign nations.

19                 b.     The PRC government        established      the Chinese       Scholarship

20    Council     ("CSC") in 1996 as a non-profit            institution      affiliated       with

21    the PRC's Ministry       of Education.

22                 c.     The CSC is responsible           for the enrollment         and

23    administration      of Chinese      Government    Scholarship        programs    and

24   provides     funding    for both undergraduate         and graduate       students,       as

25   well as post-doctoral        visiting     scholars,      to PRC citizens         wishing       to

26    study abroad and to foreign citizens              wishing    to study in the PRC.
27

28
           1    See https://www.aspi.org.au           (last accessed       Sept. 2, 2020).
     Case 2:20-mj-04071-DUTY Document 29-1 Filed 09/03/20 Page 2 of 6 Page ID #:209



 1    The CSC is financed           mainly by the PRC's special            appropriations        or

 2    scholarship           programs.

 3                     d.      According    to the u.s.      Department    of State,2 the

 4    Chinese Communist           Party    ("CCP") exploits       the open and transparent

 5    nature        of academic    research    institutions       in the United      States to

 6    bolster       China's     own military    capabilities       through bodies      like the

 7    CSC, which requires           academic    scholarship       recipients      to report     their

 8    overseas        research    to PRC diplomats.

 9                     e.       Based on my discussions         with Joske and records

10    provided       by him, I know that the CSC regularly                publishes    lists of

11    persons who are awarded              CSC scholarships       and the lists include a code

12    associated        with each scholarship         recipient.        By comparing

13    approximately           eight years' worth         (2010-2018)    of those lists     (to

14    include at least three dozen CSC scholarship                      winners    designated    with

15    the "0317" code) against publicly-available                      academic    work or other

16    websites       In China, Joske determined            that "0317" was designated           to PLA

17    officers       or "cadre," both of which are uniformed                Chinese military

18    personnel.

19                    f.       For example,    according      to Joske,    CSC scholarship

20    number    "201803170150"          in the 2018 list was awarded           to G.B.3 and

21    publicly-available           websites    in the PRC show that G.B. is employed                  at

22    China's       Fourth Military        Medical   University     (also known as the Air

23    Force Medical          University).

24

25

26

27         2 https://www.state.gov/military-civil-fusion/                         (last accessed
      Aug. 24, 202 0) .
28
           3    I    have used initials        to protect     the identity        of this person.
                                                     2
     Case 2:20-mj-04071-DUTY Document 29-1 Filed 09/03/20 Page 3 of 6 Page ID #:210



 1                   g.      Additionally,      over the last nine months,           the FBI has

 2    arrested      or charged     the following       suspected     members    of the PLA in the

 3    United      States,    each of whom was assigned           the CSC code "0317":

 4       •   SONG CHEN, Case No. 20-MJ-70968               MAG     (N.D. Cal. Jul. 17, 2020);

 5       • TANG JUAN, Case No. 20-MJ-0096-DB                 (E.D. Cal. Jun. 26, 2020);

 6       •   KAIKAI       ZHAO   ("ZHAO"), Case No. 20-MJ-00589-DML             (S.D. Ind. Jul.
 7           17, 2020);

 8       • WANG XIN, Case No. 20-MJ-70720-MAG                    (N.D. Cal. Jun. 8, 2020); and

 9       • YANQING        YE, No. 20-CR-10021          (D. Mass.    Jan. 28, 2020).
10           3.      Based on my review of Complaints               filed in the above-

11    referenced      criminal     cases, the U.S. visa applications              of the named

12    defendants,        and my discussions      with other FBI agents,           I know the

13    following:

14                  a.      All five of the defendants             identified    above either

15    denied serving         in the PLA or responded         they were no longer serving           in

16    the PLA on their U.S. visa applications.                     All five later either

17    admitted     to serving      in the PLA or were        identified    in photographs

18    wearing     PLA military      uniforms.

19                  b.      For example,     ZHAO was a PhD student            from the PRC's

20    National     University      of Defense    Technology        ("NUDT") studying     machine

21    learning     and artificial       intelligence,      just like GUAN.         ZHAO denied on

22    his U.S. visa application           ever having previously          served     in the

23    military     before    coming    to the United      States     to study at Indiana

24    University.         Contrary,    to ZHAO's statement          under oath on his visa

25    application,        the FBI subsequently         discovered     a photograph    of ZHAO in

26    PLA Air Force uniform           and multiple      academic     articles   authored      by ZHAO

27    published     by PRC military       universities      regarding     military     technology,

28    including     an article      on air combat radar          technology.

                                                   3
         Case 2:20-mj-04071-DUTY Document 29-1 Filed 09/03/20 Page 4 of 6 Page ID #:211



     1                   c.      According     to a letter           submitted     by GUAN to UCLA, a

     2    copy of which          is attached    as Exhibit           1, his CSC "File No." is

     3     "201803170205."          Based on the above,              the presence      of "0317" in that

     4     "File No." identifies          GUAN as a member             of the PLA.

     5             4.    Based on my comparison                  of an NUDT admission          letter

     6    submitted      by GUAN to Assistant           Chief        Immigration    Judge Rodin Rooyani

     7    and similar NUDT admission             letters           that I found online,           and with the

     8    assistance      of a Mandarin-language                 translator,     I know the following:

 9                       a.      GUAN's   admission          letter was different             than any of the

10        PLA NUDT admission          letters    I found online.               Every admission              letter I

11        found online depicted           a stamped seal with                the characters            "Ji:l~"

12        (China), "A~"           (People),    "~:1&~"           (Liberation    Army),       "~IIJj"      (National

13        Defense),      "f4~"     (Science),    "ttf,IiJ"       (Technology),     "*~,,       (University),

14        and ":pJf~~j!j[;"   (Graduate School).                 The stamped     seal on GUAN's

15        admission      letter, by contrast,          does not include            "Ji:l~"      (China), "A~"

16        (People), or "~1:&.!f[" (Liberation Army) .
17                       b.      Based on my training              and experience,       I know that it is

18        possible      using computer       software        to digitally        manipulate        original

19        documents      to alter their appearance,                 including     by omitting            the

20        presence      of Mandarin-language         characters.

21              I declare        under penalty     of perjury          under     the laws of the United

22        States of America         that the foregoing              is true and correct.

23        DATED:    September      3, 2020

24

25                                                                 Timothy

26

27

28

                                                             4
Case 2:20-mj-04071-DUTY Document 29-1 Filed 09/03/20 Page 5 of 6 Page ID #:212




                       Exhibit 1
Case 2:20-mj-04071-DUTY Document 29-1 Filed 09/03/20 Page 6 of 6 Page ID #:213
